—Judgment, Supreme Court, New York County (Helen Freedman, J.), entered June 22, 1993, which dismissed the action against defendant, Susan Orsini Design Associates, and, after a jury verdict, awarded plaintiff $841,500, unanimously affirmed, without costs.
In this action seeking to recover damages for injuries sustained as a result of plaintiff’s trip and fall over a 12-inch high planter in the lobby of the apartment building in which plaintiff was a tenant, the trial court properly dismissed the action against the interior designer because there was no evidence that the specifications it provided were faulty.
The damages awarded do not materially deviate from what would be reasonable compensation under the circumstances (CPLR 5501 [c]) in view of the testimony of plaintiff’s medical expert with respect to the permanency of her pain, loss of function, nerve damage and deformity, none of which defendants saw fit to challenge by calling their own expert.
We have considered appellant’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Kupferman and Asch, JJ.